DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LIVIA JUDITH SZABO,
                              Appellant,

                                    v.

                        BORIS KLIMOVITSKY,
                              Appellee.

                              No. 4D22-255

                              [June 16, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Laura B. Laurie, Judge; L.T. Case
No. 502021DR005840XXXXSB.

  Livia Judith Szabo, Hungary, Europe, pro se.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.